DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Objections to the Claims 
Claims 1-15 are objected to because of informalities.  Most of the informalities appear to be from English translation issues.  Appropriate correction is required.
Claim 1
The phrase “in which facility the target is inside the coil when the latter is observed along the axis of the cyclotron” appears to contain redundant wording since the claim previously recited that the facility includes the target, e.g., “A facility . . . comprising: at least one target”.  Also, the wording “when the latter is observed” in the phrase appears to be unnecessary as it relates to the timing of a third party observer.  It is suggested that the phrase be changed to read “wherein the target is inside the coil as observed along the axis of the cyclotron”.  It is also suggested that (later in the claim) “about this axis” be changed to “about the axis”. 
Claim 1 recites the phrase “at least one target able to receive a compound to be irradiated with an accelerated particle beam”.  However, a “target” is usually what is “irradiated”.  Thus, it is suggested that the phrase read “at least one target holder, the target holder is configured to receive a target comprising a compound to be irradiated with an accelerated particle beam”.  Also, it is suggested that the dependent claims holder”.
Claims 1-5 and 7-10
Claim 1 recites “at least one coil”.  Thus, the subsequent references to “the coil” (only singular) lack proper antecedent basis. 
Claims 1-4, 7, and 13-14
Claim 1 recites “at least one target”.  Thus, the subsequent references to “the target” (only singular) lack proper antecedent basis. 
Claim 4
The claim includes the phrase “the coil having a generally polygonal shape”.  However, the coil structure either has a polygonal shape or it doesn’t.  It is suggested that the phrase be changed to read “ “the coil has a polygonal shape”.
The phrase “the coil preferably having a triangular, square or rectangular shape, better still a square shape” appears to contain redundant wording since it twice mentions “square”.  Also, the coil structure either has a particular polygonal shape or it doesn’t.  It is suggested that the phrase be changed to read “the coil having a triangular, square, or rectangular shape”. 
Claim 6
There are either four magnetic sectors or there isn’t.  It is suggested that the claim be changed to read “the cyclotron comprising four magnetic sectors”.
Claim 7
Shielding is either made of lead or it isn’t.  It is suggested the phrase be changed to read “a lead shielding between the at least one target and the at least one coil”. 
Claim 8
The phrase “the space” lacks proper antecedent basis.
The phrase “the sector” lacks proper antecedent basis.
Claim 9
The phrase “the median plane” lacks proper antecedent basis.
Claim 10
The outer contour is either square shape or it isn’t.  Also, use of the terms “especially” and “when” may be unnecessary and improper.  It is suggested that the claim be changed to read “the cyclotron having a magnetic yoke with an outer contour having a substantially same shape as the coil, the coil shape being substantially square as observed along said axis”. 
Claim 11
The claim includes the phrases “especially at the periphery thereof” and “this wall” which can be improved in indicating which component is actually being referenced.  Furthermore, the vacuum chamber periphery is either at least partially delimited by magnetic steel or it isn’t.  Also, the vacuum chamber is either delimited by a wall or it isn’t.  It is suggested that the claim be changed to read “the cyclotron comprising a vacuum chamber having a periphery, the periphery being at least partially delimited by magnetic steel, the vacuum chamber being delimited by a wall integrated to a lower or upper pole, the wall comprising a seal groove.
Claim 13
The claim includes the phrase “for a gaseous target”.  However, a “gaseous target” is not positively recited.  Thus, it is suggested that the phrase be deleted.
Claim 14
The claim includes the phrase “this housing preferably being formed by machining”.  The housing was either formed by machining or it wasn’t.  It is suggested that the phrase be changed to read “the housing was formed by machining”.
Claim 15
The claim should recite a “method” with at least one positive active step to comply with U.S. practice.  Also, the radioisotopes are either for medical use or they aren’t.  Furthermore, the radioisotopes are either 18F, 11C, 13N and 15O or they aren’t.  It is suggested that the claim be changed to read “A method of using the facility claimed in claim 1, comprising: operating the facility to produce medical radioisotopes, the produced radioisotopes comprising at least one of 18F, 11C, 13N, and 15O”.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
coils respectively having a triangular shape, a square shape, and a rectangular shape (claim 4). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes wording/phrase informalities which were noted above in regard to the claim language.
The Abstract is further objected to because it includes unnecessary hyphens.
The Abstract is also objected to because it includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  


Objection to the Title
The Title is objected to because it is unclear what constitutes a “compact facility”.  The dividing boundary between a “compact facility” and a “non-compact facility” is undefined.  The following Title is suggested:  “Cyclotron Facility For Producing Radioisotopes”.

Allowable Subject Matter
Claims 1-15 are allowable over the prior art of record.

Reasons For Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest a radioisotope production facility comprising a cyclotron for producing an accelerated particle beam subjected to both a radiofrequency electric field and a magnetic field produced by at least one coil.  A target is inside the at least one coil as observed along the cyclotron axis.  The target is able to be irradiated by the accelerated particle beam.  The at least one coil does not have symmetry of revolution about the cyclotron axis.

Conclusion
This application is in condition for allowance except for the noted formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646